Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the initial office action based on the application filed on January 29th, 2020, which claims 1-20 are presented for examination.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Status of Claims
Claims 1-20 are pending in the application and have been examined below, of which, claims 1, 9, and 17 are presented in independent form.


Internet E-mail
A written authorization by Applicant is required for the Examiner to respond via
internet e-mail to any Internet correspondence which contains information subject to the
confidentiality requirement as set forth in 35 U3.0. 122, such as proposed Examiner’s
Amendments or interview agenda items (MPEP 502.03; See Internet Usage Policy, 64
PR 33056 (June 21, 1999)). To authorize e-mail communications from the Examiner
(e.g. proposed Examiner’s Amendments), the Applicant must place a written
authorization in the record. Applicant may authorize electronic and email communication
by the Examiner via PTO Automated Interview Request web service. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AER) at http://www.uspto.gov/interviewpractice.

Information Disclosure Statement
The information disclosure statements filed on 01/29/2020; 08/28/2020; 10/16/2020; 02/25/2021; 05/06/2021; 04/15/2022 comply with the provisions of 37 CFR 1.97. The complied IDS have been placed in the application file and the information referred to therein has been considered as to the merits. 

Claim Objections
Claim 14 is objected to because of the following informalities: 
Claim 14 recites the same limitation as claim 12.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 5-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Claim 1:
Step 1: In the instant case, the claims are directed to method (claims 1-8), thus, each of the claims falls within one of the four statutory categories (i.e., process, machine manufacture, or composition of matter).
Step 2A: Based on the claims being determine to be within of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), in the instant case, the claims fall within the judicial exception of an abstract idea. Specifically the abstract idea of “Mental processes - concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Step 2A: Prong 1:
Independent claim 1 recites 
applying data indicative of a change made to source code snippet as input across a machine learning model to generate a new source code change embedding in a latent space; (Evaluating)
identifying one or more reference source code change embeddings in the latent space based on one or more distances between the one or more reference source code change embeddings and the new source code change embedding in the latent space (Observation), wherein each of the one or more reference source code change embeddings is generated by applying data indicative of a change, made to a reference first version source code snippet to yield a reference second version source code snippet, as input across the machine learning model; (Evaluating)
based on the identified one or more reference embeddings, identifying one or more code change intents; and (Observation)
creating an association between the source code snippet and the one or more code change intents. (Evaluating)
Each one of the above steps is a mental process because they could each be reasonably performed in the human mind.
Step 2A: Prong 2:
This judicial exception is not integrated into a practical application because it only recites two additional elements, a processor and a inputting information. These elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
 Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor and inputting information to perform the claimed process amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, independent claim 1 is ineligible.
Regarding Claims 5-8: the dependent claims recite limitations that elaborate on the abstract idea without reciting additional elements that would integrate the abstract idea into a practical application or be considered an inventive concept; therefore, they are also rejected as non-statutory subject matter.

Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Brockschmidt et al. (US Publication No. 2020/0104102 – hereinafter, Brockschmidt – IDS filed 10/16/2020) in view of Burton et al. (US Publication No. 2019/0026106 – hereinafter, Burton – IDS filed 10/16/2020).
Regarding claim 1:
Brockschmidt discloses a method implemented using one or more processors, comprising: 
applying data indicative of a change made to source code snippet as input across a machine learning model to generate a new source code change embedding in a latent space (FIG. 1 and associated text, such as, “A change representation which indicates the desired change is either sent from the end user device to the content editor, or is obtained from the change representation store 102. The content editor 100 computes an updated version of the text document by inputting a representation of the first version of the text document and the change representation into the neural network… When a programmer writes a code snippet, the content editor computes a representation of the code snippet such as a syntax tree, or a graph formed from the syntax tree according to metadata about the execution flow of the code snippet. The representation of the code snippet has data from the code snippet and metadata (also referred to as semantic information) about the code snippet. The editing tool is able to find a cluster of similar code snippets that it has been trained on and look up one or more change representations associated with that cluster. The looked up change representations are suggested to the programmer and/or one of the looked up change representations is selected and input to the trained neural network with the representation of the code snippet. The neural network then computes a predicted code snippet which is a predicted second version of the code snippet after having the change of the change representation applied.” (See paras [0025] – [0026]). “A neural network in the content editor 100 takes as input an individual pair of content items from the database 200 and computes a prediction which is a change representation. The neural network computes a change representation for each of the pairs in the database 200 and this gives a plurality of change representations 202. The change representations are clustered (latent space) by an unsupervised clustering process 204 such as k-means or any other clustering process. Thus a plurality of clusters 206 are computed, each cluster comprising change representations which are close together in the multi-dimensional change representation space.” (See para [0032])); 
identifying one or more reference source code change embeddings in the latent space based on one or more distances between the one or more reference source code change embeddings and the new source code change embedding in the latent space, wherein each of the one or more reference source code change embeddings is generated by applying data indicative of a change, made to a reference first version source code snippet to yield a reference second version source code snippet, as input across the machine learning model (“The looked up change representations are suggested to the programmer and/or one of the looked up change representations is selected and input to the trained neural network with the representation of the code snippet. The neural network then computes a predicted code snippet which is a predicted second version of the code snippet after having the change of the change representation applied. The predicted code snippet is then presented to the user at a graphical user interface or other user interface so that the programmer can input the predicted code snippet to the computing device” (See para [0026]). Also, see paragraphs [0066] – [0067] and [0073] – 0077]); 
based on the identified one or more reference embeddings, identifying one or more code change intents (“Which is expressed in words as, a generator function taking as arguments a first version of a content item, and a vector of the change representation for the change from the first version of the content item to a second version of the content item, computes a second version of the content item. The symbol g is a function which is implemented by the neural network decoder 306 of FIG. 3. The symbol f is a function which is implemented by the neural network encoder 300 of FIG. 3.” (See par. [0040])); and 
But, Brockschmidt does not explicitly teach:
creating an association between the source code snippet and the one or more code change intents.
However, Burton, an analogous arts because they are in the same field of endeavor of code changing, discloses:
creating an association between the source code snippet and the one or more code change intents (“Some embodiments train and use a supervised natural language processing machine learning model to infer which reported software issues are likely related to a change in code being committed to a repository. In some cases, the developer may be presented with a list of ranked candidate issues inferred by the model, and the developer may select among this list to designate which are addressed by the change to the code. In some cases, each of those issues may then be advanced through a workflow (e.g., for instance, to be reviewed by a quality-assurance engineer or supervisor before being cleared and released) and, in some cases, each of the designated issues may be associated with the commit and the code that was changed in memory. In some cases, user-interfaces relating to the designated issues may be augmented with links to the commit and the code… Later, when new code changes and issues are obtained, the code changes and new issues may be paired based on Euclidian distance, cosine distance, or Minkowski distance in a vector space defined by the LSA model (e.g. if a code change is semantically similar to a previous record X and an issue is also similar, then they may be designated as paired or assigned a score indicative of the strength of the pairing for ranking candidates). ” (See paras [0017] – [0019])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Burton into the teachings of Brockschmidt because that would have lowered the burden associated with identifying software-issue reports addressed by code changes for developers as suggested by Burton (See par. [0047]).

Regarding claim 2:
The rejection of claim 1 is incorporated, but, Brockschmidt does explicitly teach:
receiving an instruction to commit the change made to the source code snippet to a code base.
However, Burton further discloses:
receiving an instruction to commit the change made to the source code snippet to a code base (“developers may submit changes to source code in the code repository 20, for instance, with a “commit” in some embodiments, each commit may be associated with a timestamp, a unique identifier of the commit, an application, and a branch and location in a branch in a version history of the application in the code repository 20. In some embodiments, the commits may be encoded as differences between a current version in the respective branch and the committed version, for instance, identifying code that is deleted and identifying code that is added as well as including the deletions and additions.” (See para [0027])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Burton into the teachings of Brockschmidt because that would have yielded the predictable results of combining code modification processing as suggested by Burton (See par. [0017]).

Regarding claim 3:
The rejection of claim 1 is incorporated, but, Brockschmidt does not explicitly teach:
wherein at least the applying is performed in response to the instruction to commit the change made to the source code snippet to the code base.
However, Burton further discloses:
wherein at least the applying is performed in response to the instruction to commit the change made to the source code snippet to the code base (“Thus, some embodiments of the model 38 may receive a code-change submission, extract features from the code-change submission (e.g., identifying n-grams, name-space defined tokens, program structure, and the like), and input the extracted features to the model 38, and output a set of software-issue reports in the issue repository 18 inferred to be potentially addressed by the code-change submission.” (See para [0039])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Burton into the teachings of Brockschmidt because that would have yielded the predictable results of combining code modification processing as suggested by Burton (See par. [0017]).

Regarding claim 4:
The rejection of claim 1 is incorporated, Brockschmidt does not explicitly teach:
wherein creating the association comprises automatically generating a change list entry based on one or more of the code change intents.
However, Burton further discloses:
wherein creating the association comprises automatically generating a change list entry based on one or more of the code change intents (“Some embodiments may then store in memory an association between the subset of the software-issue reports and the current code-change, as indicated by block 64. In some cases, this may be done by designating in program state a list of candidate software-issue reports.” (See para [0046])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Burton into the teachings of Brockschmidt because that would have yielded the predictable results of combining code modification processing as suggested by Burton (See par. [0017]).

Regarding claim 5:
The rejection of claim 1 is incorporated, Brockschmidt does not explicitly teach:
automatically inserting, into the source code snippet, an embedded comment indicative of one or more of the code change intents.
However, Burton further discloses:
automatically inserting, into the source code snippet, an embedded comment indicative of one or more of the code change intents (“In some embodiments, each task card 208 may indicate a title and a category of the task (e.g. a bug fix, an enhancement, answering a question, or the like) 218, and include a user input to 220 by which a user may add comments to the task, a user input 222 by which a user may assign a score to the task indicative of the size of the task, and a user input 224 by which a user may navigate to a user interface in the version control system described above, for instance, having source code by which changes may be made to address the corresponding task.” (See para [0064])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Burton into the teachings of Brockschmidt because that would have yielded the predictable results of combining code modification processing as suggested by Burton (See par. [0017]).

Regarding claim 6:
The rejection of claim 1 is incorporated, Brockschmidt further discloses wherein the data indicative of the change made to the source code snippet comprises an abstract syntax tree ("AST") (“When a programmer writes a code snippet, the content editor computes a representation of the code snippet such as a syntax tree, or a graph formed from the syntax tree according to metadata about the execution flow of the code snippet. The representation of the code snippet has data from the code snippet and metadata (also referred to as semantic information) about the code snippet.” (See para [0026])).

Regarding claim 7:
The rejection of claim 1 is incorporated, Brockschmidt further discloses wherein the data indicative of the change made to the source code snippet comprises a change graph (“When a programmer writes a code snippet, the content editor computes a representation of the code snippet such as a syntax tree, or a graph formed from the syntax tree according to metadata about the execution flow of the code snippet. The representation of the code snippet has data from the code snippet and metadata (also referred to as semantic information) about the code snippet.” (See para [0026])).

Regarding claim 8:
The rejection of claim 1 is incorporated, Brockschmidt further discloses wherein the machine learning model comprises a graph neural network ("GNN") (“o encode G(χ_) into a vector representation, the technology uses a gated graph neural network (GGNN).” (See para [0066])).

Regarding claim 9:
Brockschmidt discloses a method implemented using one or more processors, comprising: 
obtaining data indicative of a change between a first version source code snippet and a second version source code snippet (FIGS. 2A, 2B and associated text, such as, “In the example of FIG. 2B a database 200 of pairs of content item versions is available. Each pair of content item versions has a first version of a content item and a “ground truth” second version of the content item which has been observed after editing of the first version of the content item. For example, where the content items are emails, the first version is an email which has been automatically generated by a computer and the second version is the same email, after it has been edited by a particular person. For example, where the content items are code snippets, the first version is a code snippet which has been written by a person and the second version is the same code snippet after it has been edited to conform with a specified set of code design requirements. For example, where the content items are images, the first version is an image which has been captured by a photo journalist and the second version is the same image after it has been edited by a newspaper graphic artist.” (See paras [0030] – [0031])); 
applying the data indicative of the change as input across a machine learning model to generate a new code change embedding in a latent space (FIG. 9 and associated text, such as, “The computing-based device 918 also comprises an output interface 910 arranged to output display information to a display device 920 which may be separate from or integral to the computing-based device 918. The display information may provide a graphical user interface. An input interface 902 is arranged to receive and process input from one or more devices, such as a game controller 904, keyboard 906 or mouse 908 or other user input device. In some examples the user input device detects voice input, user gestures or other user actions and provides a natural user interface (NUT). This user input may be used to select change representations, view clusters, select suggested content item versions… Any of the input interface 902, output interface 910, display device 920 and the user input device may comprise NUI technology which enables a user to interact with the computing-based device in a natural manner, free from artificial constraints imposed by input devices such as mice, keyboards, remote controls and the like. Examples of NUI technology that are provided in some examples include but are not limited to those relying on voice and/or speech recognition, touch and/or stylus recognition (touch sensitive displays), gesture recognition both on screen and adjacent to the screen, air gestures, head and eye tracking, voice and speech, vision, touch, gestures, and machine intelligence.”  (See paras [0081] – [0082])); 
But, Brockschmidt does not explicitly teach:
obtaining data indicative of a change intent that was stored in memory in association with the change when the second version source code snippet was committed to a code base;
determining a distance in the latent space between the new code change embedding and a previous code change embedding in the latent space associated with the same change intent; and 
training the machine learning model based at least in part on the distance.
However, Burton further discloses:
obtaining data indicative of a change intent that was stored in memory in association with the change when the second version source code snippet was committed to a code base (“Thus, some embodiments of the model 38 may receive a code-change submission, extract features from the code-change submission (e.g., identifying n-grams, name-space defined tokens, program structure, and the like), and input the extracted features to the model 38, and output a set of software-issue reports in the issue repository 18 inferred to be potentially addressed by the code-change submission.” (See para [0039])); 
determining a distance in the latent space between the new code change embedding and a previous code change embedding in the latent space associated with the same change intent (“In some cases, the model may be a machine learning model that avoids or mitigates some of the brittleness of expert systems based on predefined, hand-coded matching rules, though embodiments may combine these approaches, e.g., by selecting with hand coded rules code-segment specific models that implement machine learning techniques. Some embodiments may group text of issues in the training set with text of code changed when addressing those issues in the training set to form a plurality of records. Some embodiments may train a Latent Semantic Analysis (LSA) model on the n-grams in those records. Later, when new code changes and issues are obtained, the code changes and new issues may be paired based on Euclidian distance, cosine distance, or Minkowski distance in a vector space defined by the LSA model (e.g. if a code change is semantically similar to a previous record X and an issue is also similar, then they may be designated as paired or assigned a score indicative of the strength of the pairing for ranking candidates)” (See para [0019])); and 
training the machine learning model based at least in part on the distance (“In some embodiments, the inference model 38 is configured to receive source-code change submissions, such as Git commits and infer which of the software-issue reports are likely (e.g., relatively likely as determined by a machine learning model) addressed by (e.g., describe a problem or need mitigated by) the code-change submission. In some embodiments, the model 38 is a trained supervised machine learning natural language processing model like those described below with reference to FIGS. 2 through 4. In some embodiments, the model is an unsupervised machine learning natural language processing model. In some embodiments, the model 38 is configured to infer which software-issue reports are likely addressed by a given code-change submission based on n-grams, such as sequences of one, two, three, four, five, or more or fewer sequential tokens, like words, appearing in descriptions of software-issue reports or source code.” (See para [0037])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Burton into the teachings of Brockschmidt because that would have yielded the predictable results of combining code modification processing as suggested by Burton (See par. [0017]).

	Regarding claim 11:
The rejection of base claim 9 is incorporated. All the limitations of this claim have been noted in the rejection of claim 8, and is therefore rejected under similar rationale.

Regarding claim 12:
The rejection of base claim 9 is incorporated. All the limitations of this claim have been noted in the rejection of claim 7, and is therefore rejected under similar rationale.

Regarding claim 13:
The rejection of claim 9 is incorporated, Brockschmidt further discloses wherein the change graph is generated from a first abstract syntax tree ("AST") generated from the first version source code snippet and a second AST generated from the second version source code snippet (“two different types of extra edges are added to the syntax tree. A first type of extra edge is a syntactic edge, and a second type of extra edge is a semantic edge. Syntactic edges include next token edges and child edges that are used to represent the abstract syntax tree of the code snippet.” (See para [0037])).

Regarding claim 14:
The rejection of base claim 9 is incorporated. All the limitations of this claim have been noted in the rejection of claim 7, and is therefore rejected under similar rationale.

Regarding claim 15:
The rejection of claim 9 is incorporated, Brockschmidt does not explicitly teach:
wherein the data indicative of the change intent comprises a change list entry.
However, Burton further discloses:
wherein the data indicative of the change intent comprises a change list entry (“Some embodiments may then store in memory an association between the subset of the software-issue reports and the current code-change, as indicated by block 64. In some cases, this may be done by designating in program state a list of candidate software-issue reports.” (See para [0046])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Burton into the teachings of Brockschmidt because that would have yielded the predictable results of combining code modification processing as suggested by Burton (See par. [0017]).

Regarding claim 16:
The rejection of claim 9 is incorporated, Brockschmidt does not explicitly teach:
wherein the data indicative of the change intent comprises a comment embedded in the second version source code snippet.
However, Burton further discloses:
wherein the data indicative of the change intent comprises a comment embedded in the second version source code snippet (“In some embodiments, each task card 208 may indicate a title and a category of the task (e.g. a bug fix, an enhancement, answering a question, or the like) 218, and include a user input to 220 by which a user may add comments to the task, a user input 222 by which a user may assign a score to the task indicative of the size of the task, and a user input 224 by which a user may navigate to a user interface in the version control system described above, for instance, having source code by which changes may be made to address the corresponding task.” (See para [0064])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Burton into the teachings of Brockschmidt because that would have yielded the predictable results of combining code modification processing as suggested by Burton (See par. [0017]).


Regarding claim 17:
Brockschmidt discloses a method implemented using one or more processors, the method comprising: 
grouping a plurality of change [[lists]] associated with a plurality of source code changes into clusters based on respective underlying code change intents that motivated the plurality of source code changes (FIGS. 2A – 2B and associated text, such as, “The change representations are clustered by an unsupervised clustering process 204 such as k-means or any other clustering process. Thus a plurality of clusters 206 are computed, each cluster comprising change representations which are close together in the multi-dimensional change representation space.” (See paras [0032] – [0033])); 
generating a plurality of change graphs associated with the plurality of source code changes, wherein each change graph reflects a corresponding source code change (“When a programmer writes a code snippet, the content editor computes a representation of the code snippet such as a syntax tree, or a graph formed from the syntax tree according to metadata about the execution flow of the code snippet. The representation of the code snippet has data from the code snippet and metadata (also referred to as semantic information) about the code snippet.” (See para [0026])); 
sampling change graphs from different clusters to learn code change embeddings representing the plurality of source code changes (FIGS. 2A – 2B and associated text, “In an example, such as the situation of FIG. 2A, the content editor 100 uses the clusters to compute a change representation to apply to content item 112. A cluster is selected based on properties of the content item 112 and clusters 206 (e.g. the content editor may be designed to select the most common cluster of changes) The content editor 100 then suggests to a user applying the change representation of the selected cluster. In another example, characteristics of the pairs in a cluster are computed and rules are automatically generated which say things like, if a content item exhibits the characteristics of a specified cluster, then automatically apply the change representation of the specified cluster. In another example, types of change are identified which correspond to the change representations of the clusters, and the types of change are offered to users in a menu of editing options provided by the content editor, or are used to automatically extract rules.” (See para [0033])); and 
based on the code change embeddings, training a natural language processing model to predict code change intents (“The editing tool is able to find a cluster of similar code snippets that it has been trained on and look up one or more change representations associated with that cluster. The looked up change representations are suggested to the programmer and/or one of the looked up change representations is selected and input to the trained neural network with the representation of the code snippet. The neural network then computes a predicted code snippet which is a predicted second version of the code snippet after having the change of the change representation applied” (See para [0026])).
But, Brockschmidt does not explicitly teach:
grouping a plurality of change lists (“Some embodiments may group text of issues in the training set with text of code changed when addressing those issues in the training set to form a plurality of records. Some embodiments may train a Latent Semantic Analysis (LSA) model on the n-grams in those records. Later, when new code changes and issues are obtained, the code changes and new issues may be paired based on Euclidian distance, cosine distance, or Minkowski distance in a vector space defined by the LSA model (e.g. if a code change is semantically similar to a previous record X and an issue is also similar, then they may be designated as paired or assigned a score indicative of the strength of the pairing for ranking candidates). In another example, training set records of issues and code changes may be grouped with an unsupervised topic model, like Latent Dirichlet allocation. Later, code changes and issues that map to the same topics produced by this model may be presented as candidates when new code changes are encountered.” (See para [0019]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Burton into the teachings of Brockschmidt because that would have yielded the predictable results of combining code modification processing as suggested by Burton (See par. [0017]).

Regarding claim 18:
The rejection of claim 15 is incorporated, Brockschmidt further discloses wherein the sampling comprises sampling an anchor input and a positive input from a first cluster of the plurality of clusters, and sampling a negative input from a second cluster of the plurality of clusters (FIGS. 2A – 2B and associated text, “In an example, such as the situation of FIG. 2A, the content editor 100 uses the clusters to compute a change representation to apply to content item 112. A cluster is selected based on properties of the content item 112 and clusters 206 (e.g. the content editor may be designed to select the most common cluster of changes) The content editor 100 then suggests to a user applying the change representation of the selected cluster. In another example, characteristics of the pairs in a cluster are computed and rules are automatically generated which say things like, if a content item exhibits the characteristics of a specified cluster, then automatically apply the change representation of the specified cluster. In another example, types of change are identified which correspond to the change representations of the clusters, and the types of change are offered to users in a menu of editing options provided by the content editor, or are used to automatically extract rules.” (See para [0033])).

Regarding claim 19:
The rejection of claim 15 is incorporated, Brockschmidt further discloses wherein to learn the code change embeddings includes training a graph neural network ("GNN") (“o encode G(χ_) into a vector representation, the technology uses a gated graph neural network (GGNN).” (See para [0066])).

Regarding claim 20:
The rejection of claim 15 is incorporated, Brockschmidt further discloses wherein the natural language processing model comprises a recurrent neural network or a transformer network (“Similar to recurrent neural networks for sequences, GGNNs compute a representation for each node in the graph.” (See para [0066])).

Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Brockschmidt in view of Burton as applied to claim 9 above, and further in view of Walters et al. (US Patent No. 10,382799 – hereinafter, Walters – IDS filed 10/16/2020).
Regarding claim 10:
The rejection of claim 9 is incorporated, but, Brockschmidt does not explicitly teach:
wherein the distance comprises a first distance, and the method further comprises: 
determining a second distance in the latent space between the new code change embedding and another previous code change embedding in the latent space associated with a different change intent; and
 computing, using a loss function, an error based on the first distance and the second distance; 
wherein the training is based on the error.
However, Burton discloses: 
determining a second distance in the latent space between the new code change embedding and another previous code change embedding in the latent space associated with a different change intent (“Some embodiments may train a Latent Semantic Analysis (LSA) model on the n-grams in those records. Later, when new code changes and issues are obtained, the code changes and new issues may be paired based on Euclidian distance, cosine distance, or Minkowski distance in a vector space defined by the LSA model (e.g. if a code change is semantically similar to a previous record X and an issue is also similar, then they may be designated as paired or assigned a score indicative of the strength of the pairing for ranking candidates). In another example, training set records of issues and code changes may be grouped with an unsupervised topic model, like Latent Dirichlet allocation. Later, code changes and issues that map to the same topics produced by this model may be presented as candidates when new code changes are encountered” (See para [0019])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Burton into the teachings of Brockschmidt because that would have yielded the predictable results of combining code modification processing as suggested by Burton (See par. [0017]).
Brockschmidt and Burton do not explicitly teach:
However, Walter discloses:
computing, using a loss function, an error based on the first distance and the second distance (“System 100 can be configured to calculate similarity between an element of the synthetic dataset and an element of the normalized reference dataset according to distance measure. In some embodiments, the distance measure can depend on a Euclidean distance between the elements… the distance measure can depend on a Euclidean distance between numerical row elements and a Hamming distance between non-numerical row elements. The Hamming distance can depend on a count of non-numerical elements differing between the row of the synthetic dataset and the row of the actual dataset. In some embodiments, the distance measure can be a weighted average of the Euclidean distance and the Hamming distance. In some embodiments, system 100 can be configured to disregard columns that appear in one dataset but not the other when performing this comparison. In various embodiments, system 100 can be configured to remove duplicate entries from the synthetic dataset and the normalized reference dataset before performing the comparison.” (See Col. 20, lines 8-30). “In some embodiments, synthetic data satisfying the similarity criterion can be too similar to the reference dataset. System 100 can be configured to update a loss function for training the generative adversarial network to decrease the similarity between the reference dataset and synthetic datasets generated by the generative adversarial network when the similarity criterion is satisfied.” (See Col. 22, lines 31-37). “In various aspects, a prediction accuracy cross check can calculate the accuracy of a predictive model that is trained on synthetic data and tested on the original data used to generate the synthetic data… In some aspects, a regression error cross check can determine a regression formula for a numerical column of the synthetic data and then evaluate the predictive ability of the regression formula for the numerical column of the actual data.” (See Col. 27, lines 31-47)); 
wherein the training is based on the error “In various aspects, a prediction accuracy cross check can calculate the accuracy of a predictive model that is trained on synthetic data and tested on the original data used to generate the synthetic data… In some aspects, a regression error cross check can determine a regression formula for a numerical column of the synthetic data and then evaluate the predictive ability of the regression formula for the numerical column of the actual data.” (See Col. 27, lines 31-47)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Walters into the teachings of Brockschmidt and Burton because that would have provided results of calculating a loss and error determination when comparing the data sets as suggested by Walters (See Col. 22, lines 4-7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Bird et al. (US Publication No. 2014/0053135) discloses systems and methods for predicting a software build error by detecting a plurality of changes in software and reporting the plurality of probabilities of the software build error.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976. The examiner can normally be reached Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        June 28th, 2022